Citation Nr: 1504854	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-17 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).    

2. Entitlement to a rating in excess of 50 percent for PTSD with major depression and alcohol abuse.  

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to April 1981 and from October 2004 to December 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  These matters have been previously remanded by the Board in January 2014.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD with major depression and alcohol abuse has been manifested throughout the appeal period by a level of functional impairment most closely approximating deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  The most probative evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD with major depression and alcohol abuse have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§  1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326. 

An August 2008 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

As to the duty to assist, to the extent possible, the Veteran's service treatment records, VA treatment records, records from the Social Security Administration (SSA) and relevant private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

Relevant VA examinations were conducted in November 2008, May 2009, and February 2014.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for purposes of rating his PTSD with major depression and alcohol abuse.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners conducted an examination of the Veteran, and provided findings relevant to the criteria for rating the disability.  There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Rating Schedule

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  38 C.F.R. §4.130, DC 9411.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

Facts 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to her claim.  

VA treatment notes throughout the period on appeal usually indicate a GAF score in the range of 40 to 60, and variations on difficulty with his family, struggles with alcohol or substance abuse, and conflict due to irritability or "meanness."  In particular, a note from August 2008 indicates that the Veteran explained that he lived with his girlfriend, and that she cared for the house and his dogs while he was deployed, but that since returning home, he has felt that she is invading his space and socially isolates himself in the basement consuming large quantities of alcohol and listening to music alone.  However, he also stated he was very involved in his youngest son's life.  His mood was described as irritable.  His thought process was described as circumstantial, and his judgment was described as fair.  He was assigned GAF score of 60.    

A VA examination was conducted in November 2008.  The Veteran reported often feeling numb and angry, but that he tries to be happy-go-lucky.  He has less interest in activities he usually enjoys, such as coaching basketball, and is irritable without a real appetite.  The Veteran stated he has been with his current girlfriend for five years, and described her as annoying and talking too much.  He noted that he is unable to maintain discipline with his daughter or have tolerance for his girlfriend's "nagging," and wanting to distance himself from those with whom he used to be close.  The Veteran did state that he gets along well with one of his sisters, and has two friends that he talks with every two weeks.  

The Veteran's mood was described as fatigued from stress about the examination.  The examiner noted that the Veteran was easily distracted, although his thought process was unremarkable.  The Veteran understood the outcome of behavior, and did not have inappropriate or obsessive/ritualistic behavior.  The Veteran reported nightmares, and weekly panic attacks.  Although the Veteran was irritable, he reported no episodes of violence.  His immediate memory was recorded as moderately impaired, with the example of forgetting what tools he needs to complete a task.  

The Veteran reported that he was employed as a mechanic, and that he had lost 2 weeks of work in the last 12-month period because he wanted to be home due to his mood.  He reported decreased concentration and poor social interaction at work.  Later, he asserted trouble concentrating in almost all situations, and expanded on the poor social interactions at work by explaining that they were related to his irritability.  

The examiner asserted that the Veteran's symptoms resulted in deficiencies in thinking in that he suffered from poor concentration, family relations in that the Veteran's irritability and unwillingness to go out with his girlfriend was impacting their relationship, work in that he as trouble with memory and getting along with others at work, and mood in that he is sad.  The examiner found that the Veteran did not suffer any deficiency in judgment.  The examiner assigned the Veteran a GAF score of 60.  

In March 2009, the Veteran was described as having appropriate appearance, depressed mood, restricted affect, and a logical, sequential, and goal-directed thought process.  The note-writer indicated the Veteran's consciousness was alert and his concentration was good, as was his long and short-term memory.  The Veteran's insight, judgment, and impulse control were described as poor.  Another note from the same day indicated that the Veteran had received an award as Coach of the Year for the basketball team he coached, his thought process was described as circumstantial, and his judgment was described as generally okay, other than his drinking.    

Another VA examination was conducted in May 2009.  The Veteran stated that he divorced from his first wife in 2003, but he and his ex-wife are on good terms and he sees his youngest son every other weekend and during the week.  He stated that he has been with his current girlfriend for 5 years, but that he is mean to her and is surprised that she stays with him.  He also reported being close to his mother and sister.  He said that he spends time with his children and his girlfriend's grandchildren, and that he has two close friends he talks to on the phone once a week.  The examiner wrote that the Veteran's current psychosocial functional status is that his relationships are impacted by symptoms, and that he has been less active and less social.  The Veteran stated that he is irritable with others, has had absences at work, and problems concentrating.  He reported experiencing fatigue and lack of interest at work, even though he loves his job.  The Veteran has worked as a mechanic for more than twenty years, but has lost 4 weeks of work in the past 12-month period due to fatigue and depression.  The examiner noted decreased concentration, increased absenteeism, and leaving early due to fatigue and depression, as problems related to the Veteran's occupational functioning.  The examiner also noted that the Veteran's mental health symptoms contribute to the Veteran's detachment, anhedonia and irritability in relationships.  

The Veteran's mood was described as anxious, his thought process was unremarkable, his thought content contained ruminations, and he understood the outcome of behavior.  The Veteran reported sleep impairment, and drinking in order to sleep.  He averaged about 4-5 hours of sleep a night, and would wake up in the night.  The Veteran had no inappropriate or obsessive/ritualistic behavior, or panic attacks.  He endorsed suicidal thoughts, but denied current intent or ideation.  The examiner noted deficiency in thinking due to poor concentration, deficiency in family relations because the effects of the Veteran's distancing, irritability, and tendency to isolate, deficiency in work due to his irritability, concentration problems, and anhedonia, and deficiency in mood due to anhedonia and depressed mood.  The examiner noted no deficiency in judgment.  The examiner assigned the Veteran a GAF score of 60.  

In August 2009, the Veteran reported feeling depressed and irritable, and that his memory problems had become worse than before.  He reported trouble remembering to take his medication, and that he did not know when his next primary care appointment was.  The note writer stated that, as per another doctor, a letter had been sent to the Veteran two months previously, but that the Veteran had never followed up on it, which indicated to the note writer that the Veteran's complaints of memory problems were valid.  The note writer described the Veteran's thought process as circumstantial, and his judgment as limited.  This note contains a GAF score of "50s."  

An October 2009 record furnished by the SSA indicated that the Veteran's mental health resulted in mild restriction of activities of daily living, marked difficulties in maintaining social functioning, moderate difficulties in maintaining concentration, persistence, or pace and no episodes of decompensation.  The record also indicated that the Veteran was moderately limited in his ability to understand and remember detailed instructions; his ability to carry out detailed instructions; his ability to maintain attention and concentration for extended periods; his ability to work in coordination with or proximity to others without being distracted by them; ability to interact appropriately with the general public; and ability to respond appropriately to changes in the work setting.  The Veteran was markedly limited in his ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes.  The SSA functional capacity assessment stated that the Veteran's attention and concentration are impacted, and that the Veteran has marked difficulty relating to others.  The assessor concluded that the Veteran's ongoing problems with symptoms would appear to result in multiple problems in most work settings, and that the Veteran is not able to sustain the performance of simple tasks on a sustained basis without special consideration.  

In November 2009, the Veteran reported that he was enjoying his retirement, and that he was happy that his son was now living with the Veteran and the Veteran's girlfriend.  The Veteran stated that the downfall of having more free time is that he "thinks too much" about things that worry him, and that this particularly happens when he looks at "his wall of medals and army things."  The Veteran reported spending time with a group of five male friends, and recently went out to dinner with his girlfriend.  The Veteran reported that the outing with his girlfriend was fun, but that he noticed increased hypervigilance.  The Veteran reported keeping guns around his house.  His mood was dysphoric.  

In January 2010, the Veteran reported ongoing anger issues, and asserted that his girlfriend and son have told him that he is mean and hateful.  The Veteran's mood was dysphoric.  The note writer stated that the Veteran was clearly struggling with PTSD symptoms and likely underreported in his ratings.  

In December 2010, the Veteran reported flashbacks severe enough to make him feel scared that occurred every three days, and nightly nightmares that were severe enough to wake him, as well as severe memory loss in the form of daily problems recalling information such as how to repair cars, which caused him to be easily frustrated.  He also reported severe panic attacks that last 15-20 minutes and occur once a week; these panic attacks cause him to be less social.  The Veteran reported severe depression throughout the day, which causes him to withdraw from others, become easily irritated and have less interest in activities.  Also in December 2010, the Veteran reported having the occupation of athletic coach for 18 years, and stated that easy distractibility, anxiety, and feeling easily overwhelmed interfered with his ability to maintain employment.  However, he also asserted that he had not lost any time from work over the past 12 months due to his psychiatric disability.  The note-writer indicated that the Veteran's PTSD symptoms interfere with employment because sleep disturbance and nightmares make him feel sleepy and fatigued throughout the day, and his short-term memory problems make him easily frustrated.  The Veteran also asserted getting along with his girlfriend and children, having regular contact with his siblings, and having friends that he talks to regularly, although he also asserted that he had grown less social and tries not to leave the house.  

In August 2011, the Veteran reported being more irritable since quitting drinking.  However, he reported successfully going to the State Fair two times, and being around large group of family occasionally during the summer.  He stated that he felt bored with his routine, but knew that his "moodiness wouldn't work in a work environment."  The Veteran's mood was described as irritable, his judgment better, and his avoidance, hyperarousal and nightmares improved.  The Veteran was assigned a GAF score of 56.  

In February 2012, the Veteran reported staying in the house and worrying until his family comes home in the afternoon.  He stated he had less interest in coaching and wished the season were over.  His mood was anxious and his judgment was good.  The Veteran was assigned a GAF score of 54.  

In October 2013, the Veteran reported continued avoidance and stated that he will not leave the house unless going to pick up children or food.  He reported being awakened by disturbing, violent nightmares 1-2 times per week, and experiencing panic attacks every couple of weeks.  He was assigned a GAF score of 56.

The most recent VA examination was conducted in February 2014.  The examiner stated that it was possible to differentiate what symptoms are attributable to each of the Veteran's mental disorder diagnoses, but did not give an example of any symptom that was not attributable at all to PTSD - rather, the examiner explained that certain symptoms were the result of PTSD as well as other conditions.  Therefore, the Board shall consider all of the Veteran's symptoms in the examination in connection with his PTSD rating.  

The examiner noted that the Veteran continued to live with his fiancé and youngest son, and that he sees his oldest son and four grandchildren regularly.  He also asserted that he had to stop coaching basketball because there were too many people at the games.  The Veteran stated that he was unemployed, had last worked as a mechanic in 2009, and that he has not pursued work since then because he "can't be dealing with people."  The Veteran's symptoms were depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; and difficulty in establishing and maintaining effective work and social relationships.  His affect was anxious, his mood euthymic, and his thought process was within normal limits.  The Veteran appeared to understand the outcome of his behavior.  The Veteran reported that his mood depends on the day, and that about three times out of the week he would wake up feeling down and tired and just want to go back to sleep.  The Veteran stated that he usually got between 2-4 hours of sleep per night, and that he is always sleepy.  He did not notice problems with his concentration, but also noted that he did not really have to concentrate on anything.  He did worry about things all the time, and reported panic attacks 2-3 times per week, as well as being irritable and unwilling to go out with his fiancé, citing a fear of crazy people who shoot people.  The examiner declined to assign the Veteran a GAF score because it is not included in the DSM-5 system, but did state that the Veteran is highly avoidant of social situations, and spends considerable time isolating.  The examiner also declined to assess the Veteran's occupational adaptability because the Veteran reported he had not worked since 2009, meaning that there was no empirical data on which to judge his occupational adaptability.  

Analysis

Throughout the period on appeal, the Veteran's disability has been manifested by deficiencies in work, family relations, judgment, thinking, and mood.  The Veteran has been deficient in work in that the SSA found in October 2009 that the Veteran's ongoing mental health difficulties would result in multiple problems in most work settings, and that the Veteran is not able to sustain the performance of simple tasks on a sustained basis without special consideration.  Even while the Veteran was working, the November 2008 examiner noted that the Veteran reported decreased concentration at work and missed two weeks of work in the past 12 months due to his mood, while the May 2009 examiner noted the Veteran had missed approximately 20 days of work in the last 12 months due to his mental health condition and found a deficiency in work because the Veteran struggled with irritability, concentration problems, and anhedonia.  Moreover, by February 2014 the Veteran reported that his inability to handle crowds had caused him to stop coaching basketball, which he had previously enjoyed, and at one point described as employment.  Therefore, the evidence shows the Veteran suffers from a deficiency in work.  

Although the Veteran has successfully maintained a relationship with his fiancé throughout the period on appeal, that relationship has been negatively impacted by the Veteran's irritability and tendency to isolate himself, as noted by the November 2008 and May 2009 examiners.  The Veteran also reported in January 2010 that his fiancé and son had told him that he was mean and hateful.  The record thus reflects that the Veteran does experience some deficiency in his family relations.  

As to judgment, the Veteran's treatment providers have vacillated between determining that his judgment was adequate and determining that it is limited or poor.  While the assessments of the Veteran's judgment are not uniform, it does appear that he suffers from some deficiency in his judgment.  Similarly, the Veteran's thinking is at times assessed to be within normal limits, but at other times there have been indications that his concentration is poor and his thought process circumstantial.  In October 2009, the SSA also noted particular difficulty with concentration.  Therefore, the Veteran appears to suffer some deficiency in thinking.  

Throughout the appeal period, the Veteran has struggled with anxious or depressed mood, reflecting a deficiency in mood as well.  Because the Veteran is experiencing deficiencies in work, family relations, judgment, thinking, and mood, his symptoms warrant the assignment of a 70 percent rating throughout the period on appeal.  

In spite of these deficiencies, the Board finds that the Veteran's symptoms do not rise to the level of total occupational and social impairment.  The Veteran has successfully maintained his at-times fraught relationship with his fiancé throughout the period on appeal, and has obtained custody of his youngest son, with whom he continues to have a strong relationship.  Moreover, there is no indication of gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.  The Board recognizes that the rating criteria are not exclusive, but rather examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the absence of any of the typical symptoms supports a finding against a 100 percent rating.  

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and no extraschedular referral is required.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of Appeals for Veterans Claims indicated that the Board cannot deny the veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the veteran can perform work.

Based on a thorough review of the record, the Board finds that the competent medical evidence supports the Veteran's claim for a TDIU.  

The Veteran is service-connected for PTSD with major depression and alcohol abuse at 70 percent, residuals of a medial meniscal tear of the right knee with degenerative arthritis at 10 percent, and residuals of a medial meniscal tear of the left knee with degenerative arthritis that is rated as noncompensable.  The combined evaluation is thus 70 percent or greater with at least one disability rated at 40 percent or more, meaning that the Veteran satisfies the schedular criteria set forth at 38 C.F.R. § 4.16(a).  

The evidence demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, even though they do not warrant a 100 percent schedular evaluation.  

An October 2009 SSA evaluation noted the impact of the Veteran's PTSD on attention and concentration, as well as his marked difficulty relating to others, and ultimately concluded that the Veteran's PTSD was such that the Veteran was not able to sustain performance of simple tasks without special consideration.  If the Veteran is unable to sustain performance of simple tasks, it seems unlikely that the Veteran would be able to obtain and sustain employment in line with his previous experience as a mechanic.  Moreover, when the Veteran was employed, his mental health difficulties caused him to lose significant periods of time because he felt unable to go to work.  Since his retirement, the Veteran has isolated himself further, to the point where he described himself in February 2012 as staying in the house and worrying until his family returned in the afternoon.  In the February 2014 examination, he indicated that he would not go out with his fiancé because of his fear of crazy people who might shoot at others.  Although the Board recognizes instances in which the Veteran reported successfully going out with his fiancé or spending time with a large group of family members, the fact that these instances merited special note is indicative of the fact they are unusual.  While his coaching of children's athletics was an activity that he enjoyed, and that at one point he characterized as employment, in his February 2014 examination the Veteran indicated that his difficulty with crowds caused him to cease this activity as well.  

The record reflects that the Veteran suffers from significant mental health symptoms that prevent him from sustaining performance of even simple tasks, significantly undercut his reliability as an employee when he was employed, and have worsened to the point that he will not go out with his fiancé and has found himself unable to continue activities that he had previously enjoyed due to his inability to cope with crowds.  Therefore, the Board finds that the Veteran's PTSD symptoms create a functional impairment such that he lacks the reliability and efficient functioning required for substantial and meaningful employment.  

There can be no doubt that further inquiry could be undertaken with a view towards development of the TDIU claim, but such would not materially assist the Board in this determination.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994). 

The Board finds that the Veteran has been unable to follow a substantially gainful occupation consistent with his educational and occupational experience due to his service-connected disabilities.  Accordingly, a TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  


ORDER

Entitlement to a rating of 70 percent, and no higher, for PTSD is granted.  

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Although the Veteran brought a claim for sleep apnea as secondary to service-connected PTSD, the Veteran stated in his March 2009 claim that his trouble with sleep started while he was in Iraq.  As the Veteran has asserted that his disability symptoms began in service, a direct service-connection claim is raised by the record.  The VA examinations of record have concentrated on the possibility of his sleep apnea being secondary to his service-connected PTSD, and have not given a direct service-connection opinion.  Therefore, such an opinion should be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate examiner and obtain an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury.  

A full and complete rationale is required for the opinion expressed.  If the examiner feels that a clinical examination is required to provide the requested opinion, then such an examination should be scheduled.  

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


